Case 0:18-cv-61540-BB Document 28 Entered on FLSD Docket 11/14/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61540-BLOOM/Valle
 SHLOMY HALAWANI,

         Plaintiff,

 vs.

 FRISBID SERVICES, LLC,

       Defendant.
 _________________________/

                          ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Notice of Settlement, ECF No. [27], filed on

 November 13, 2018 that indicates that the parties have reached a settlement of the claims

 asserted in this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The above-styled action is administratively CLOSED without prejudice to the

               parties to file a stipulation for dismissal on or before December 13, 2018.

           2. The Clerk of Court shall CLOSE this case for administrative purposes only.

           3. To the extent not otherwise disposed of, all deadlines are TERMINATED.

         DONE AND ORDERED in Miami, Florida, this 13th day of November, 2018.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record
